Citation Nr: 0329495	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel




INTRODUCTION

The appellant served on active duty from March 12, 1996 to 
May 9, 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating action of the RO.  A 
notice of disagreement was received in December 2000 and the 
RO issued a statement of the case in March 2001.  A 
substantive appeal was received from the appellant in May 
2001.

In September 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  


REMAND

At the outset, the Board notes that the RO last considered 
the issue on appeal in January 2002, at which time a 
supplemental statement of the case (SSOC) was issued.  
Pursuant to the Board's development, additional evidence 
consisting of a response in regard to a search for VA 
treatment records has been added to the record.  However, the 
Board is unable to adjudicate the claim on appeal on the 
basis of such evidence at this time.  

In this regard, the Board notes that the provision of 38 
C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, recently 
has been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, a remand of this matter for RO 
consideration of the claim in light of the additional 
evidence received is the most appropriate course of action, 
at this juncture.   

The Board also notes that, in a July 2001 letter, the RO 
notified the appellant of the duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  In that 
letter, the RO requested that the appellant provide 
information and, if necessary, authorization, to permit it to 
obtain pertinent outstanding medical records, or that the 
appellant provide the evidence, herself.  The RO's letter did 
not indicate a specific time period within which the 
appellant was allowed to submit additional evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for the 
additional development described above, the Board finds that 
the RO must take this opportunity to inform the appellant 
that a full year is allowed to submit the additional 
information and/or evidence requested.

The Board further finds that specific additional development 
of the claim on appeal is warranted.  In a December 2002 
letter to the appellant, the Board attempted to obtain 
additional information in order to facilitate a search for 
pertinent medical records.  To date, there has been no 
response from the appellant.  It further appears that the 
appellant was scheduled for, and notified of, a VA 
examination in June 2003; however, she failed to report to 
that examination.  The Board notes that the appellant was not 
apprised of the provisions of 38 C.F.R. § 3.655 and the 
consequences of her failure to report, without good cause, to 
the examination.  

Given the enhanced duties to assist and notify under the 
VCAA, the Board finds that the case should be remanded so 
that the RO can attempt to obtain pertinent treatment records 
and afford the appellant a VA examination.  The appellant is 
hereby advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The SSOC that explains 
the basis for the RO's determination must include citation 
and discussion of the pertinent legal authority implementing 
the VCAA-i.e., 38 C.F.R. §§  3.102 and 3.159 (2003).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant a 
letter requesting that she provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information, and 
if necessary, authorization is provided.  
The RO should also invite the appellant 
to submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that she has a full one-year 
period to respond.    

2.  If the appellant responds, the RO 
should assist her in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the appellant responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the appellant's response has 
expired, the RO should arrange for the 
appellant to undergo appropriate VA 
examination to obtain information as to 
the current nature and likely etiology of 
the claimed bilateral knee disability.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based on the examination of the appellant 
and review of the record, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not that any 
currently demonstrated knee disability is 
the result of injury or disease incurred 
in or aggravated during the appellant's 
active military service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached in a printed (typewritten) 
report.

4.  If the appellant fails report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the appellant by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a bilateral knee disability 
in light of all pertinent evidence (to 
include all evidence added to the record 
after the January 2002 SSOC) and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




